     Case: 4:20-cv-00366-MTS Doc. #: 1 Filed: 03/09/20 Page: 1 of 12 PageID #: 1




                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT MISSOURI

NIEMA JORDAN,
                                                   )
                                                   )
                                                   )
               Plaintiff,                          )
                                                   )
v.                                                 )       Case No.
                                                   )
BI-STATE DEVELOPMENT AGENCY                        )
OF THE MISSOURI-ILLINOIS                           )       Jury Trial Demanded
METROPOLITAN DISTRICT                              )
                                                   )
&                                                  )
                                                   )
Serve:                                             )
One Metropolitan Square                            )
211 N. Broadway, Ste 700                           )
St. Louis, MO 63102                                )
                                                   )
                                                   )
LAWRENCE BREW, in his individual                   )
Capacity,                                          )
                                                   )
Serve:                                             )
110 Wabash Spur Drive                              )
O’Fallon, MO 63366                                 )
                                                   )
                                                   )
                                                   )
               Defendants.                         )

                                           COMPLAINT

        This is a civil action brought against Defendant Bi-State Development Agency of the

Missouri-Illinois Metropolitan District and Defendant Lawrence Brew (“Defendants”) to redress

(1) the employment sex discrimination and harassment of Plaintiff Niema Jordan (“Jordan” or

“Plaintiff”) and (2) Defendants’ retaliatory actions against Plaintiff due to Plaintiff’s reports of,

inter alia, sex discrimination and harassment.


                                                   1
   Case: 4:20-cv-00366-MTS Doc. #: 1 Filed: 03/09/20 Page: 2 of 12 PageID #: 2




                            JURISDICTION, VENUE AND PARTIES

    1. This action is authorized and instituted pursuant to, inter alia, 29 U.S.C. § 621 et set.; §

706(f)(1), § 706(f)(3), and § 707(a) through (c) of Title VII; 42 U.S.C. §2000e-5(f)(1) §2000e-

5(f)(3) and §2000e6(a) through (c), 29 U.S.C. § 626(c), and Plaintiff.

    2. Plaintiff resides in and is domiciled in this judicial district. Since in or around April 2015

Plaintiff has been employed as a Bus Operator for Defendant Bi-State.

    3. Plaintiff was an “employee” of Defendant Bi-State within the meaning of all laws under

which she asserts claims.

    4. In relevant part here, Defendant Bi-State owns buses and provides public mass

transportation

in the St. Louis metropolitan area.

    5. The 8th Circuit has held that Defendant Bi-State is subject to suit under Title VII and 42

U.S.C § 1983.

    6. Defendant Bi-State at all times was a person acting under the color of state law under 42

U.S.C. § 1983.

    7. Defendant Bi-State is an “employer” within the meaning of Title VII.

    8. At times pertinent to the allegations of this Complaint, Defendant Lawrence Brew acted

under color of state law and within the scope of his authority as an employee of the State of

Missouri and/or Illinois.

    9. At times pertinent to the allegations of this Complaint, Defendant Lawrence Brew was

personally involved in depriving Plaintiff of her rights and discriminating, harassing, and

retaliating against Plaintiff.



                                                -2-
   Case: 4:20-cv-00366-MTS Doc. #: 1 Filed: 03/09/20 Page: 3 of 12 PageID #: 3




   10. As times pertinent to the allegations of this Complaint, Defendant Brew was Plaintiff’s

supervisor and was acting under color of state law.

                                  FACTUAL ALLEGATIONS

   11. Leading up to September 2018, one of Plaintiff’s supervisors, Lawrence Brew (“Brew”) –

a known sexual harasser – would routinely make sexual comments to Plaintiff.

   12. Although the two did not interact that often prior to September 2018, when they did,

Plaintiff was chilled by Brew’s sexual innuendos and behavior.

   13. In September 2018, things worsened. Around that time, Brew and Plaintiff began

interacting more frequently due to Plaintiff expressing interest in a promotional opportunity.

   14. At this point, Brew would regularly insist that Plaintiff meet him in his office. He would

close the door; he would speak to her sexually and insist that if Plaintiff wanted to be “off the

bus” she “knew how to prove” herself to him because she was a “smart girl.”

   15. Brew was constantly seeking a quid pro quo relationship with Plaintiff and while

propositioning plaintiff would make sexual charged gestures and asking her “how she was

special.”

   16. Around September 24, 2018, Plaintiff had finally had enough. It was around this time

that on a phone call with Brew, he again sexually propositioned her in a quid pro quo manner.

Suggesting that if he would engage in sexual activity with her, she would get the promotion she

had been inquiring about.

   17. Plaintiff reported this harassment – along with the previous sexual harassment – to

Brew’s supervisors, Trenis Winters and Bernice Kelly.

   18. Defendant did not take disciplinary action. And upon information and belief the

complaint was ignored.



                                                -3-
   Case: 4:20-cv-00366-MTS Doc. #: 1 Filed: 03/09/20 Page: 4 of 12 PageID #: 4




   19. Then, in or around October 2018, Plaintiff applied for an open position – the promotion

she had been looking into for quite some time.

   20. After she applied, Plaintiff – along with other applicants – were given an initial litmus

test/interview. All applicants were required to get a certain passing score to be eligible for the

next phase of the interview process.

   21. The main interviewer was Brew.

   22. Plaintiff passed the first phase of the interview and was escorted to the next phase.

   23. Later that day, Plaintiff was told by Defendant Bi-State that she had gotten the job.

   24. Plaintiff called Brew on one or more occasions to request additional information about

the job and when her pay would be changed.

   25. Brew again used these calls to sexually proposition Plaintiff.

   26. He also informed Plaintiff that she was to train or “shadow” in the office two hours a day.

Plaintiff trained/shadowed for her new position for weeks, showing up two hours early yet not

being compensated for that time.

   27. This prompted Plaintiff to again call Brew and ask about pay.

   28. Yet again, Brew sexually propositioned Plaintiff.

   29. Once again, Plaintiff reported Brew to his Supervisor. Additionally, however, this time

Plaintiff also complained to Defendant Bi-State’s HR and EEO groups – a Ms. Kelly and Ms.

Bentz.

   30. Shockingly, Defendant Bi-State told Plaintiff that she was likely just misinterpreting

Brew and to not worry about it.

   31. Instead, Defendant Bi-State turned this onto Plaintiff and told her she needed to focus on

her potential to get a promotion and doing what management asked.



                                                 -4-
   Case: 4:20-cv-00366-MTS Doc. #: 1 Filed: 03/09/20 Page: 5 of 12 PageID #: 5




   32. Defendant Bi-State ultimately intimidated and shamed Plaintiff into withdrawing her

complaint.

   33. Just weeks after, however, Brew removed Plaintiff from the training program and

revoked her promotion.

   34. Upon information and belief, prior to those decisions, Brew was informed that he was

under investigation based on sexual harassment complaints made by Plaintiff.

   35. Around that time, Brew hired several of his friends and family members into

management and informed them of the complaints made against him by Plaintiff.

   36. These managers – including Sparkle Catchup, Makita Lynn Brown, and Abigail Wilson –

conspired with Brew to retaliate against and harass Plaintiff.

   37. They would take Plaintiff off the clock while she was at work; they would constantly

berate and demean Plaintiff, yelling at her for complaining to HR and management too much;

and they would refuse to permit Plaintiff to take vacation while allowing similarly situated

others.

   38. Defendant Bi-State removed Plaintiff from the work schedule; they would not allow

Plaintiff to volunteer at the Christmas party – lying to Plaintiff and saying 1) she was not allowed

to help and 2) that helpers were not paid; they placed unfounded discipline in Plaintiff’s

personnel file; they forced Plaintiff – without any good cause – to submit to a drug test.

   39. After being stripped of her promotion, and while dealing with the clear retaliatory actions

of Defendants, in or around late November 2018, Plaintiff reinstated her complaint against Brew

– this time adding the information about what his cohorts were doing.




                                                -5-
   Case: 4:20-cv-00366-MTS Doc. #: 1 Filed: 03/09/20 Page: 6 of 12 PageID #: 6




   40. Defendant Bi-State purportedly started an investigation at this time. But once again, no

disciplinary actions were taken and harassment persisted, causing Plaintiff to file two more

similar complaints in February and March 2019.

   41. Ultimately, after Defendant Bi-State was refusing to remedy the retaliation and

harassment, Plaintiff filed a Charge of Discrimination with the EEOC on or around March 27,

2019, setting forth the discrimination and harassment based on sex in addition to the

aforementioned retaliation.

   42. Sadly, the retaliation and harassment multiplied after Plaintiff’s Charge. More of the

same behavior from Defendant Bi-State’s management.

   43. The work environment became untenable. Plaintiff filed another Charge on or around

June 10, 2019, for retaliation.

   44. Shortly thereafter, Plaintiff was forced to take FMLA leave because of the stress and

anxiety that Defendants were causing.

   45. Notably, prior to reporting Brew, Plaintiff had never been reprimanded or disciplined; she

was, and is, an exemplary employee.

   46. Though Plaintiff did not work much from June 2019 to November 2019, when she did, it

was more of the same.

   47. Defendant Bi-State would refuse to let Plaintiff clock in when she arrived to work, saying

the system was down but would allow all others to clock in.

   48. Defendant Bi-State would routinely call Plaintiff into the office in order chastise her in

attempts to bait Plaintiff into reacting. Plaintiff did no such thing.




                                                 -6-
   Case: 4:20-cv-00366-MTS Doc. #: 1 Filed: 03/09/20 Page: 7 of 12 PageID #: 7




   49. Defendant Bi-State purportedly “lost” Plaintiff’s banking paperwork, containing

confidential account information, four separate times. To date, Defendant Bi-State claims to not

know where it is despite Plaintiff physically handing copes to management, Abigail Wilson.

   50. Defendant Bi-State refused to allow Plaintiff a float day, requiring her to come into the

office and then letting someone who asked after Plaintiff the float day off. This is entirely

against procedure and was pure retaliation.

   51. Defendant Bi-State even attempted to discipline Plaintiff for using FMLA time.

   52. Most of the retaliation and unfounded discipline would have gone unchecked had

Plaintiff not been vigilant. She was constantly having to check her file and look over her

shoulder.

   53. Notably, despite Plaintiff’s complaints about Brew occurring as early as September 2018,

Brew was not terminated for his conduct until the end of 2019.

   54. To date, the harassment and retaliation persists. It has even spilled over to Defendant Bi-

State’s counsel, James Foster, who on several occasions has contacted Plaintiff directly – via

telephone (even leaving voicemails) and email – attempting to convince her to inequitably

resolve the matter.

   55. Mr. Foster engaged in this conduct with complete knowledge that Plaintiff was

represented by counsel.

   56. On January 29, 2020 the EEOC issued Plaintiff a Notice of Suit Rights, for both of the

aforementioned Charges, authorizing her to pursue her Title VII claims in this Court.

   57. Plaintiff has filed this lawsuit within 90 days of her receipt of the Right to Sue notice.




                                                -7-
   Case: 4:20-cv-00366-MTS Doc. #: 1 Filed: 03/09/20 Page: 8 of 12 PageID #: 8




                                         COUNT I
                    Sex Discrimination/Harassment in Violation of Title VII
                                      (Against Bi-State)

   58. Plaintiff repleads the allegations contained in all paragraphs of this Complaint and

incorporates them by reference as if fully set forth herein.

   59. Title VII prohibits employers from denying employees equal employment opportunities

with respect to terms, conditions, benefits, or privileges or employment based on their sex.

   60. Defendant Bi-State denied Plaintiff equal terms, conditions, benefits, or privileges of

employment because of her sex by fostering and condoning sexual harassment

   61. Plaintiff is member of a protected group – female.

   62. Plaintiff was subjected to unwelcome sexual harassment as set forth above.

   63. Plaintiff’s gender was a motivating factor in the harassment.

   64. The harassment and discrimination was severe and pervasive and resulted in an

environment so hostile that it materially affected the terms and conditions of Plaintiff’s

employment.

   65. Defendant Bi-State knew of, and condoned, the sexual harassment and did not promptly

remediate the harassment.

   66. Defendant Bi-State, by the actions described herein, discriminated against Plaintiff due to

her sex in violation of the Title VII.

   67. As a consequence of Defendant Bi-State’s actions as described herein, Plaintiff has lost,

and continues to lose, wages and other financial incidents and benefits of employment.

   68. As a consequence of Defendant Bi-State’s actions as described herein, Plaintiff has

experienced emotional distress, embarrassment, and a loss of reputation.




                                                -8-
   Case: 4:20-cv-00366-MTS Doc. #: 1 Filed: 03/09/20 Page: 9 of 12 PageID #: 9




    69. As a consequence of Defendant Bi-State’s actions as described herein, Plaintiff has

incurred, and will continue to incur, attorney’s fees, costs, and expenses.

    70. The conduct of Defendant Bi-State was outrageous and willfully undertaken with

reckless disregard for Plaintiff’s rights.

                                             COUNT II
                                Retaliation in Violation of Title VII
                                         (Against Bi-State)

    71. Plaintiff repleads the allegations contained in all paragraphs of this Complaint and

incorporates them by reference as if fully set forth herein.

    72. Plaintiff repleads the allegations contained in all paragraphs of this Complaint and

incorporates them by reference as if fully set forth herein.

    73. Title VII prohibits employers from denying employees equal employment opportunities

with respect to terms, conditions, benefits, or privileges or employment based on their sex and

from retaliating against employees based on protected activities.

    74. Defendant Bi-State, by the actions described herein, discriminated against Plaintiff due to

her sex in violation of the Title VII.

    75. Defendant Bi-State denied Plaintiff equal terms, conditions, benefits, or privileges of

employment – i.e. retaliated against Plaintiff – because of her report of sex

discrimination/harassment as set forth above.

    76. Plaintiff’s protected activity was a motivating factor for Defendant Bi-State’s retaliation.

    77. As a consequence of Defendant Bi-State’s actions as described herein, Plaintiff has lost,

and continues to lose, wages and other financial incidents and benefits of employment.

    78. As a consequence of Defendant Bi-State’s actions as described herein, Plaintiff has

experienced emotional distress, embarrassment, and a loss of reputation.



                                                -9-
 Case: 4:20-cv-00366-MTS Doc. #: 1 Filed: 03/09/20 Page: 10 of 12 PageID #: 10




    79. As a consequence of Defendant Bi-State’s actions as described herein, Plaintiff has

incurred, and will continue to incur, attorney’s fees, costs, and expenses.

    80. The conduct of Defendant Bi-State was outrageous and willfully undertaken with

reckless disregard for Plaintiff’s rights.

                                      COUNT III
   Unlawful Deprivation of Federally Protected Rights – Equal Protection Clause of the
                         Fourteenth Amendment, Section 1983
                                (Against All Defendants)

    81. Plaintiff repleads the allegations contained in all paragraphs of this Complaint and

incorporates them by reference as if fully set forth herein.

    82. Defendant Bi-State is a “person” as used under Section 1983.

    83. Defendant Brew is a “person” as used under Section 1983.

    84. The actions taken by Defendant Brew were taken in his official and/or individual

capacity while acting under color of state law.

    85. The actions of Defendant Bi-State were taken while acting under color of state law.

    86. The Equal Protection Clause of the Fourteenth Amendment precludes individuals acting

under color of state law from denying individuals equal treatment on the basis of, inter alia, sex

or for engaging in protected activity such as reporting sex discrimination.

    87. Defendants Brew and Bi-State deprived Plaintiff of her federally protected rights under

the Equal Protection Clause of the Fourteenth Amendment because of sex and/or the protected

activity of reporting sex discrimination/harassment, while acting under color of state law, by, as

set forth in detail above, by engaging in and/or condoning and not promptly remedying sexual

harassment and retaliating against Plaintiff for reporting sexual harassment by, among other

things, withdrawing Plaintiff’s promotion, denying her vacation time, and issuing false and

unfounded discipline to Plaintiff.


                                               - 10 -
       Case: 4:20-cv-00366-MTS Doc. #: 1 Filed: 03/09/20 Page: 11 of 12 PageID #: 11




         88. Plaintiff’s sex and/or protected activity was a motivating factor in Defendants’ conduct

      towards her.

         89. Defendants’ actions were willful, intentional, and/or done maliciously or with callous

      disregard or reckless indifference to Plaintiff’s federally protected rights. Exemplary damages

      are warranted to prevent similar unlawful conduct by Defendants.

         90. Plaintiff was damaged by Defendants’ conduct.

                                   RELIEF SOUGHT – ALL COUNTS

 I.          Injunctive Relief to Cease Unlawful Sex Discrimination and Retaliation

             Defendants’ unlawful discriminatory (due to sex) and retaliatory conduct must be

      attacked from several directions. Accordingly, Plaintiff respectfully requests that the Court enter

      an order declaring Defendants violated Title VII and the Equal Protection Clause of the

      Fourteenth Amendment and directing that Defendant Bi-State and/or Defendant Brew:

                 a) Review, de novo, the reasons Plaintiff was not promoted and issue an order
                    stating that Defendant(s) did not comply with federal law regarding her potential
                    promotion;

                 b) Conduct training for all managers regarding sex discrimination, retaliation and
                    review Defendant Bi-State’s policy regarding discrimination and retaliation;

                 c) Conduct training regarding how to prevent bias (including stereotypes) from
                    impeding the advancement of women and those who report sexual harassment in
                    the workplace;

                 d) Forbid future violations of Title VII and the Equal Protection of the Fourteenth
                    Amendment and other laws prohibiting sex discrimination and retaliation in the
                    workplace;

                 e) Adopt policies aimed at preventing and remedying any future violations that may
                    occur, including an effective reporting procedure and effective investigation
                    procedures that prevent retaliation; and,

                 f) Notify employees of the violation(s) and the remedy imposed by this Court.

II.          Other Relief as the Court Deems Just and Equitable


                                                    - 11 -
 Case: 4:20-cv-00366-MTS Doc. #: 1 Filed: 03/09/20 Page: 12 of 12 PageID #: 12




       Plaintiff also respectfully requests that the Court order other monetary (consistent with

the strictures of the Eleventh Amendment) and/or equitable relief, including, but not limited to:

           a) Enjoining Defendants from further unlawful conduct;

           b) Lost past and future wages (including benefits and interest), compensatory
              damages, liquidated or double damages and punitive damages;

           c) Other monetary expenses incurred by Plaintiff as a result of Defendants’ conduct;

           d) Attorneys’ fees and costs (including any expert witness’s fees); and

           e) All other and relief that the Court may deem equitable, just or appropriate that is
              available under applicable law.

                                        JURY DEMAND

       Plaintiff demands a trial by jury of all issued raised in this Complaint.




                                                        Respectfully submitted,

                                                  HKM EMPLOYMENT ATTORNEYS LLP

                                                  By: /s/ S. Cody Reinberg
                                                     S. Cody Reinberg, Mo. Bar #66174
                                                     9666 Olive Blvd., Suite 202A
                                                     St. Louis, MO 63132
                                                     314-391-9557 p/f
                                                     creinberg@hkm.com

                                                        Attorneys for Plaintiff Niema Jordan


Electronically filed on March 9, 2020




                                               - 12 -
